Citation Nr: 0113980	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-16 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

It appears that the appellant had military service from 
February 1980 to April 1980, but such service has not been 
verified.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1999 RO decision which denied service 
connection for a left knee disability on the basis that the 
claim advanced was not well grounded.


REMAND

The appellant contends that he has a left knee disability 
which was incurred in service.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  A 
"veteran" is a person who had active service and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  "Active 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (West 1991).  "Active duty" includes full-time duty 
in the Armed Forces, other than active duty for training.  38 
U.S.C.A. § 101(21) (West 1991).  "Active duty for training" 
includes full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22) (West 
1991).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As noted above, the VCAA revised section 5103 to impose on 
VA, upon receipt of a complete or substantially complete 
application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  As part of that 
notice, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  This has not 
been accomplished.   

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The appellant is advised that he 
may submit pertinent lay statements and medical records.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified at 38 U.S.C. § 5103).

The Board further notes that the appellant's military service 
has not to date been verified, and that there are no service 
medical records associated with the file, despite several 
attempts to obtain such records.  By a statement dated in 
August 1999, the appellant said that he served in the Army 
National Guard from January 1980 to April 1980, although he 
also notes that he took basic training, inferring that at 
least his basic training was active service.  The Board finds 
that the RO should contact the National Personnel Records 
Center (NPRC), Army Reserve Personnel Center (ARPC), or other 
appropriate organization and obtain verification of all 
periods of service and of the character of the appellant's 
discharge, and should make another attempt to obtain any 
available service medical records.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).  

The Board notes that there is no medical evidence of a 
current left knee disability.  The appellant is advised that 
he may submit medical evidence of a current left knee 
disability.  If the appellant submits such evidence, the RO 
should schedule him for a VA orthopedic examination to 
determine the etiology of any current left knee disability.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified at 38 U.S.C. §§ 5103, 5103A).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should attempt to obtain 
verification of the dates and type all of 
military service of the appellant, 
including designations of whether such 
service was active duty, active duty for 
training, or inactive duty training.  As 
well, copies of all available service 
medical and personnel records must be 
obtained.  The foregoing are to be 
accomplished through contact with the 
service department, NPRC, ARPC, or other 
appropriate organization.

3.  The RO should contact the appellant 
in writing for the purpose of advising 
him of the evidence needed to 
substantiate his claim of entitlement to 
service connection for a left knee 
disorder, including medical opinions as 
to diagnoses, causes, and dates of onset, 
and/or lay statements by family members 
or others.  The RO should also advise the 
appellant of his right to submit any 
additional argument and/or evidence in 
support of his claim of entitlement to 
service connection for a left knee 
disorder.  Such evidence may be of a lay 
or medical variety, including but not 
limited to copies of service medical or 
personnel records he may hold in his 
possession; statements from service 
medical personnel; "buddy" certificates 
or affidavits from fellow service 
persons; employment or retirement 
physical examinations; medical evidence 
from hospitals, clinics, and private 
physicians by which or by whom the 
appellant may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  Such evidence 
should be relevant to the question of the 
service incurrence or aggravation of the 
appellant's left knee disorder.

4.  In addition, the appellant should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for any knee disorder prior 
to, during, and after his discharge from 
military service.  The approximate dates 
of any such evaluation or treatment 
should also be provided, to the extent 
possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records must be obtained 
regardless of whether in fact the 
appellant responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

5.  If and only if the appellant submits 
evidence of a current left knee 
disability, and upon a showing of active 
duty or active duty for training of the 
appellant, the RO should schedule him for 
a VA orthopedic examination to determine 
the nature and etiology of any current 
left knee disability.  The claims folder 
in its entirety, including a copy of this 
REMAND, must be made available to the 
examiner for review prior to the 
examination.  Such examination is to 
include a detailed review of the 
appellant's history and current 
complaints, as well as a comprehensive 
clinical evaluation and all diagnostic 
testing necessary to determine the full 
extent of all knee disability present.  
All applicable diagnoses must be fully 
set forth.

The examining orthopedist is requested to 
provide a professional opinion, with full 
supporting rationale, as to the 
following:

Is it at least as likely as not 
that the appellant's left knee 
disorder had its onset during a 
period of active service and 
was arthritis of the left knee 
manifested to a compensable 
degree within the one-year 
period following his discharge 
from service?  

In formulating a response to the 
aforementioned questions, the examiner is 
requested to utilize the standard of 
proof identified in italics.

6.  After ensuring that the foregoing 
development has been completed, the RO 
should readjudicate the claim for service 
connection for a left knee disability.  
If the claim is denied, the appellant and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v, West,  11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Brian J. Milmoe
	Acting Member, Board of Veterans' 
Appeals
						
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



